DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2 and 9-10 directed to an invention non-elected without traverse.  Accordingly, claims 1-2 and 9-10 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith E. Carr on 9/8/2021.
The application has been amended as follows: 
3.	(Currently Amended) Tubular product according to claim 11, characterized in that the steel consists, besides iron and unavoidable impurities, of the following alloying elements in wt.%:

C	0.05 - 0.3
Si	1.1 - 4
Mn	0.5 - 2.0
Cr	3 - 7
Al	0.01 - 0.1
and at least one of the following alloying elements in the specified ranges in wt.%:

V	0.001 - 0.2
Ti	0.001 - 0.1
Mo	0.001 - 0.7.

5.	(Currently Amended) Tubular product according to claim 11, characterized in that the silicon content is in a the range of more than 1 wt.% and up to 4 wt.% 

16.	(Currently Amended) Tubular product according to claim 11, characterized in that a density of carbides in the microstructure of the tubular product is below 1022 m-3
Allowable Subject Matter
Claims 3-5, 7-8, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments/Remarks filed 8/2/2021 are persuasive in overcoming all previous rejections of claims 3-5, 7-8, and 11-17 in view of the amendments to the claims also filed 8/2/2021. Thus, claims 3-5, 7-8, and 11-17 are in condition for allowance. New claims 18-22 further limit the subject matter of claim 11 and are thus also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734